Mr. Justice Neil
after making the foregoing statement of facts, delivered the opinion of the court.
A question of prime importance in this case is whether the land of the defendant company was by the terms of its charter devoted to a public purpose. To settle this point we must construe the charter. It is clear that when the incorporators of the defendant company organized under the charter, and the company bought land pursuant to the powers vested, that land at once became dedicated to cemetery purposes, for the interment of the bodies of the dead, and for the beautification of the grounds as a ministration to the sensibilities of the living. A purchase under such circumstances could mean nothing less.
But for what people was it intended the duties imposed by the charter should be performed? We receive the answer to this inquiry when we note that the land to be purchased and used must lie within a specified dis*407tance from large centers of popnlation. This signifies that it was intended primarily for the nse of the people of such cities. Wonld that purpose he served by confining the privileges intended to he conferred to the use and enjoyment of a few individuals, or to the members of one or more classes of the population to the exclusion of others? Manifestly not. Such a construction would defeat the intention of providing a convenience, nay, a necessity, for the benefit of the cities of the State. The cities themselves might have been invested with the power to conduct the business, as they may be given power to own and conduct their street car lines and telephone lines; but the legislature, deeming that the duties imposed could be better discharged under the management of private persons, gave to such persons, in the present instance, these powers to be exercised for the convenience of the cities, and the public.
It is not a valid objection to this view that the incor-porators may realize a profit out of the enterprise. Ryan v. Terminal Co., 102 Tenn., 111, 50 S. W., 744, 45 L. R. A., 303. hi or is it a valid objection that the prices of the lots are not fixed. Id.
It is insisted that the power given to mortgage contained in the charter indicates that the cemetery was not intended for public use. We do not think anything could be mortgaged, but the proceeds of the lots not devoted by the charter to the purpose of maintenance. The nature of the rights secured by the charter to lot owners is such as to forbid the mortgaging of anything else. *408Compare Oakland Cemetery Co. v. People’s Cemetery Ass’n (Tex. Sup.), 57 S. W., 27, 55 L. R. A., 503; Waldron’s Petition, 67 L. R. A., 118, and note 8, p. 122, citing Lautz v. Buckingham, 4 Lans. (N. Y.), 484; s. c., 11 Abb. Prac. (N. S.), 64; Thompson v. Hickey, 59 How. Prac. (N. Y.), 434; Schroeder v. Wanzor, 36 Hun (N. Y.), 423. Moreover, the right to mortgage, when the nature of the property is such that it can be so disposed of, does not negative a public use. Railroads are frequently mortgaged and subjected to foreclosure, yet no one denies that they are affected with a public use notwithstanding.
The duty is imposed upon the cemetery company to subdivide the ground into lots suitable for burial purposes, and to sell these lots. The board of directors is given power to sell the lots “in such manner” as they may determine. This has reference to modes and terms of payment, and the taking of securities therefor, and the like, not to the persons to whom they shall sell. This latter phase of their duties is controlled by the general public purpose for which the corporation was permitted to be organized. That purpose can be satisfied only by selling to all who may apply the same measure of accommodation for the same measure of money. Evergreen Cemetery Ass’n v. Henry Beecher, 53 Conn., 551, 5 Atl., 353, and see Lewis on Eminent Domain, vol. 1 section 176; 10 Am. and Eng. Enc. of Law (2d Ed.), p. 1085. And the operation of the principle is not altered by the fact that some persons may be unable to avail themselves of the privilege offered by reason of their inability to *409pay therefor. “As a rule men are not allowed to ride in cars, or pass along turnpikes, or cross toll bridges, or have grain ground at the mill, without making compensation. One man asks and pays for a single seat in the car, another for a special train, all have rights, each pays in proportion to his use, and some are excluded because of their inability to pay for any use. Nevertheless, it remains a public use as long as all persons have the same measure of right for the same measure of money.” Evergreen Cemetery Ass’n v. Beecher, supra.
Whether, in the subdivision of the ground by the board of directors into lots, some, the average of quality in respect of the whole being maintained, may be grouped together, and segregated from the others, and held for sale to a particular class of the population of the city in analogy to the separation enforced by law in public conveyances, we need not consider, as that question does not arise in this case. The property having thus been devoted to one public purpose, can it be taken for another? For the moment we shall treat this question on the assumption that cemetery property stands on the same ground that other properties do which have been dedicated to a public use. We shall presently see that under our statutes there is a difference.
“The right to take property already devoted to public use must be given in express terms or by necessary implication. . . . Whether the power exists in any given case is a question of legislative intent, to be ascertained in the first place from the terms of the statute, and in *410the second place by the application of the statute to the subject-matter. If the language of the statute is explicit, as where a particular turnpike is authorized to be taken and laid out as an ordinary highway, the courts have nothing to do but to give effect to the express language of the statute. But, if the language of the statute is not explicit, then it is a question of reasonable intendment, in view of all the circumstances of the case. . . . The chief difficulty arises when authority to condemn property for any purpose is given in general terms, as is usually the case in these latter years. In such case the presumption is against the right to take property which is already devoted to public use.” 1 Lewis, Em. Domain, p. 664.
“Land owned by a company whose business constitutes a public use, not in actual use nor essential to the exercises of its franchise, stands on the same footing as that of a private individual, and may be condemned by another corporation under the general laws, although the land is taken from the actual and profitable use of the owner. Nevertheless there must be a liberal consideration of the future, as well as the existing needs of the company whose land is sought to be appropriated, before it can be deprived of any portion thereof; but the mere possibility that the land sought to be taken may at some future time become necessary to the exercise of the franchise of the company owning it does not exempt it from condemnation, and neither does the fact that the prop*411erty is put to a use not necessary to the exercise of the franchise.
“Where property has been legally condemned or acquired by purchase for a public use, and has been or is about to be appropriated for such use, it cannot be taken for another public use which will totally destroy or materially impair or interfere with the former use, unless the intention of the legislature that it should be so taken has been manifested in express terms or by necessary implication. While, within the limitations hereinbefore mentioned, express statutory authorization is sufficient to authorize the taking of property devoted to public use, although it impair or destroy the prior use, express authorization is unnecessary; it being sufficient if the right is conferred by necessary implication. When it becomes important to inquire whether such power arises from necessary implication in a given case, the legislative intent has to be arrived at by applying the enactment to its subject-matter. Such implication never arises except as a necessary condition to the beneficial enjoyment and efficient exercise of the power expressly granted. It is not enough that the property sought to be taken will be a convenience to the company seeking to appropriate it. The implication does not arise if the powers expressly conferred can by reasonable intendment be exercised without the appropriation of property actually used for another public use, and in no event can it be extended further than the necessities of the case require. As regards the degree of necessity, some decisions hold that *412no implication arises except from a necessity so absolute that without taking property previously devoted to a public use the grant itself would be defeated, and that the necessity must also arise from the very nature of things over which the corporation has no control. Other decisions, however, hold that the necessity from which the implication may arise is not an absolute and unconditional necessity as determined by physical causes, but ' a reasonable necessity to be determined from considerations of practicability, economy, and facilities under the peculiar circumstances of the cases, having due regard to senior rights and benefits to the public.
“In the absence of some statutory provision expressly or by implication forbidding it, property devoted to one public use may under general statutory authority be taken for another public use, where the taking will not materially impair or interfere with, or is not inconsistent with, the use already existing, and is not detrimental to the public. It is not material that some inconvenience may result to the prior occupant, if the conditions are such that the two uses can stand together. The rule that power must be conferred expressly or by necessary implication applies only where the second use will destroy or injure the use to which the land was originally appropriated.”
15 Cyc. 614-617. And see Cleveland, C., C. & St. L. R. Co. v. Ohio Postal Tel. Cable Co., 68 Ohio St., 306, 67 N. E., 890, 62 L. R. A., 941, and notes; Denver Power & *413Irrigation Co. v. Colorado & S. R. Co., (Colo.), 60 L. R. A., 383, and note.
In accord with these principles, it has been held that a railroad, under its general power to construct a road between certain termini, cannot condemn a right of way through land acquired by a city for a reservoir (State v. Montclair R. R., 35 N. J. Law, 328); or the land of a gas company which is indispensable to its works, unless there is a necessity so absolute that the enterprise without it would be defeated (Scranton Gas Co. v. Iron Co., 192 Pa., 80, 43 Atl., 470, 73 Am. St. Rep., 798); or a public park (In re Boston & A. R. Co., 53 N. Y., 574); or the grounds of a State lunatic asylum (In re city of Utica [Sup.], 26 N. Y. Supp., 564); or land in use for a State institution for the blind (Railroad Co. v. Trustees, 43 Ill., 303); or the land of another railroad company, for the reason that it would avoid a sharp curve in its road Avhich it proposes to build (Barre R. Co. v. Montpelier & White River Co. [Vt.], 17 Atl., 923, 4 L. R. A., 785, 15 Am. St. Rep,, 877).
“The grant, of a right,” said the supreme court of Massachusetts, “is, by reasonable construction, a grant of power to do all the acts .reasonably necessary to its enjoyment; but if to the minds of reasonable men, conversant with the subject-matter, another line could have been adopted between the termini without taking the highway, reasonably sufficient to accommodate all of the interests concerned, and to accomplish the objects for which the grant was made, then there was no such neces*414sity as to 'warrant the presumption that the legislature intended to authorize the taking of the highway.” Springfield v. Railroad, 4 Cush. (Mass.), 72.
“It is a basic rule of the exercise of the power of eminent domain,” said the court, in St. Louis & S. F. Ry. Co. v. Southwest Tel. Co., “that property devoted to one public use canot he taken lawfully for another and inconsistent use without express or plainly implied legislative authority. Chicago & A. R. R. v. City of Pontiac, 169 Ill., 155, 48 N. E., 485. Nor can one corporation condemn and. take away the right to the use of property already devoted to the public use, for the benefit- of another corporation for the mere sake of economy, or by virtue of any necessity created for its convenience. Nothing less than absolute necessity which arises from the very nature of things, will warrant such a proceeding.” 58 C. C. A., 207, 121 Fed., 285; St. Louis R. R. v. Trustees, supra; I. C. R. R. Co. v. B. B. & N. R. Co., 122 Ill., 482, 13 N. E., 140; Housatonic Ry. v. Lee & H. Ry., 118 Mass., 391.
It is insisted that in this State a special power is conferred by chapter 185, p. 245, Acts 1885, to subject the land of private corporations to the right of eminent domain. ’ That statute, so far as necessary to quote, provides that our general statutes conferring the right of eminent domain shall be so extended as to “apply to and include the condemnation and taking of the property, privileges, rights, or easements, of private corporations for public purposes or internal improvements.” If this. *415statute applies only to private corporations organized for the prosecution of private business, it added nothing to the general statutes upon the subject, since, without doubt, such property could, prior thereto, be condemned for public use under those statutes. If it was intended to apply to the property of quasi public corporations, the same result follows, because these, under a proper construction, were already subject to the power, under the limitations above stated. It is true this court, in Railroad v. Telegraph Co., 101 Tenn., 62, 46 S. W., 571, 41 L. R. A., 403, referred, to this statute as a convenient statement of the principle. It was not deemed necessary in that case to consider the limitations of the rule. Certain it is the court did not intend to hold that, under the statute quoted, property already devoted to one public use could be condemned for another to the injury of the corporation so subjected, when there was no necessity for such condemnation in order to effect the purposes of the corporation seeking the condemnation. On the contrary, it was expressly stated in the opinion that the use of the property of the railway company would be in no way impaired by the erection of telegraph poles along the right of way. We apprehend the statute in question was passed to clear up the ambiguity arising from the use of the word “individuals” in the general condemnation statutes, in the clause (Shannon’s Code, section 1844), “may take the real estate of individuals.” But be this as it may, whether the act of 1885 was intended as declaratory of the existing law or as creating *416a new rule, it is still couched in general terms and would be subject to tbe reasonable limitations set forth in the authorities which we have quoted.
.We shall now apply the rule to the facts contained in the statement. It appears from these facts that there are two independent routes which the plaintiff may pursue without interfering with the grounds of defendant cemetery company; also tha.t the original route laid out may be pursued in the main by making a detour around the cemetery grounds. That it may be more expensive or inconvenient to construct and operate the plaintiff’s line along these routes than along a line running through the cemetery is not, as we have seen, a sufficient answer under the authorities.
It is insisted that the northern route mentioned in the statement is impracticable, because there is not room on the street known as Broadway in the city of Memphis for another track. Leaving out of view the fact that the cemetery lies two miles or more south of the city, and that Broadway is far to the north of this property, it does not appear from the evidence that it will be necessary, in order to pursue the northern line, that a track should be laid on Broadway. The testimony of Mr. Proctor, plaintiff’s engineer, when taken altogether, is quite equivocal upon this subject. The only clear reasons he gives against the use of the northern route is that it would be more expensive on account of the topography of the country, and that it would parallel the Union Railway line nearly all the way. The testimony *417of Mr. Proctor upon this special phase of the matter is interesting:
“Q. Now, yon have stated, as to the first-mentioned route which contemplated going south of the cemetery, that it was a question of extra expense. Why is the other route, that north of the cemetery, objectionable? A. For two reasons; the first the expense of construction and operation, and also because it would put this line right at the Union Railway all the way. Q. Why would that have been a little more costly than that approved? A. Because the topography of the ground was such. Q. And why is the proximity of the Union Belt Railroad tract an objection? A. I guess because this company does not want to crowd their friends.”
It is insisted that the northern route is objectionable because it would necessitate the construction of the road through the Jewish Cemetery over land where dead bodies are buried. This is sufficiently disposed of in the statement, by a finding to the effect that the evidence shows that no such necessity exists. We refer to it here, however, for the purpose of the following observations: We should be far from holding, in the absence of a special and unmistakable act of the legislature upon the subject, that a railroad, or any other kind of a road, could be run through the graves of the dead, interred even in a private graveyard. We have no statute providing for the removal of bodies, and there is nothing on our general stat*418ute regulating the right of eminent domain that contemplates such a contingency. We have been referred to Re Application of the Board of Street Opening & Improvement, 133 N. Y., 329, 31 N. E., 102, 16 L. R. A., 180, 28 Am. St. Rep., 640, a successful proceeding brought to acquire land for a public park on the grounds of St. Johns Cemetery, property belonging to a private corporation commonly known as “Trinity Church.” In respect of this case, it is to be observed that the opinion mentions the fact that no burials had been made in that cemetery for fifty years, also that there was a statute in New York providing for the careful disinterment, removal, and reinterment of the remains of deceased persons, at the expense of the persons making a public improvement, when land was sought to be applied for such a purpose. We have no such statute in this State. On the contrary, we have a statute which makes it a crime to disinter and remove “the dead body of any hnman being, without lawful authority from the place of its interment,” or to assist in so doing. Shannon’s Code, section 6772. These repositories of the dead are regarded with veneration in this State. Special provisions are made for policing them. Shannon’s Code, sections 3053-3058. By a special statute upon the subject (Acts 1873, p. 129, c. 94), they are guarded against unseemly noises, in them or within one-hundred yards of them; they are also guarded against rude and indecent behavior on the part of any and all persons; and it is made a crime to “willfully destroy,' mutilate, deface, injure or *419remove any tomb, monument, or gravestone, or other structure placed in any cemetery in the State, or any fence, railing, or other work for the protection or ornament of any cemetery, or any cemetery lot within a cemetery, or to willfully destroy, cut, break, or injure any tree, shrub, or plant within the limits of any cemetery in this State.” Shannon’s Code, sections 6512, 6524; Acts 1857-58, p. 75, c. 63.
In the face of these provisions, can it be supposed that the legislature, when they used the general language employed in our statute of eminent domain, intended that that statute should apply to such places? We think not. True it is the dead must give place to the living. In process of time their sepulchers are made the seats of cities, and are traversed by streets, and daily trodden by the feet of man. This is inevitable in the course of ages. But while these places are yet within the memory and under the active care of the living, while they are stll devoted to pious uses, they are sacred, and we cannot suppose that the legislature intended that they should be violated, in the absence of special provisions upon the subject, authorizing such invasion, and indicating a method for the disinterment, removal, and reinterment of the bodies buried, and directing how the expense thereof shall be borne.
It is insisted that Forest Hill Cemetery company will not be injured by the construction and operation of a railway through its premises, because no bodies are interred along the proposed route, and that portion of the *420cemetery has not as yet been improved. These objections are well answered in the main by the case of Evergreen Cemetery v. New Haven. The city, acting under a general power conferred upon it to lay out, construct, and maintain all necessary highways within its limits, sought to run a public street through Evergreen Cemetery over land occupied at the time by a border of evergreens and in part by Evergreen avenue laid out in the cemetery. Speaking to these facts the supreme court of Connecticut said:
“That the legislature has the right to authorize the taking of land already applied to one public use, and devote it to another, is unquestionable. . . . The language here used is broad enough to embrace all land, whether used for one purpose or another. Nevertheless, there are cases in which it will be presumed that the legislature presumed it should not apply. It will be assumed that land devoted to one public use will not be taken and devoted to another inconsistent with the first. The same land cannot properly be used for burial lots and for a public highway at the same time. The two uses are inconsistent with each other, and the one practically excludes the other. ... It makes no difference that the part taken was used for shrubbery and a carriageway. A cemetery includes not only lots for depositing the bodies of the dead, but also avenues, walks, and grounds for shrubbery and ornamental purposes. All must be regarded alike as consecrated to a public and sacred use. The idea of running a public street, regardless of graves, *421monuments, and the feelings of the living through one of our public cemeteries, would be shocking to the moral sense of the community, and would not be tolerated except upon the direct necessity. Yet the right to do so must be conceded, if the action of the city in the present case can be vindicated. The right to take one part of a cemetery implies a right to take to another, and the right to take one part implies the right to take the whole.” 48 Conn., 240, 21 Am. Eep., 643.
In the present case, it appears that the whole tract was devoted to the public use, when the defendant corporation organized, and purchased the land under its charter. The plan is an entirety. The destruction of any part would mar the whole. It is true that the whole area has not yet been beautified, but plans have been devised for this purpose. It is also true that only a small part of the cemetery has been put into actual use for the burial of bodies; but no one can doubt that, situated as it is, so near a large city, all of its domain will be eventually needed for the purposes of interment. Such a forecast is not to be compared to the cases cited in plaintiff’s brief: Colorado Eastern Ry. Co. v. Union Pac. BR. Co. (C. C.), 41 Fed., 293; Chi. & N. W. R. Co. v. Chicago R. R. Co., 25 Am. & Eng. R. R. Oases, 154— wherein it was held that one railroad company could not hold an undue quantity of land for future possible use; against the present and urgent need of another railway company, but must suffer such surplus land to be condemned and taken. The future needs of business are *422problematical. Tbe demands of death, are certain.
For the reasons stated, we are of opinion that the cer-tiorari applied for should be granted, and the super-sedeas awarded. So ordered.